Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office Action is in response to the Applicant’s Amendments and Arguments filed on 24 May 2021. This Action is made FINAL.
Claims 1-20 are pending for examination.  
Applicant’s argument with respect to the objection to the specification is persuasive in view of Applicant’s amendment, therefore the objection is now withdrawn.
Applicant’s arguments with respect to the rejection of claims 5 and 17 under 35 U.S.C. §112(b) are persuasive in view of Applicant’s amendment, therefore the rejections are now withdrawn.
Applicant’s arguments with respect to the rejection of claims 1- 2 and 8-10 under 35 U.S.C. §102(a)(2) and the rejection of claims 3-7 and 11-20 under 35 U.S.C. §103 have been fully considered but are not persuasive. In the remarks, Applicant argued:
a.	the Jones reference fails to disclose sequencing the offloading and sequencing the bringing back online of the non-thrust loads (remarks, page 8)
b.	the other cited references of Breit and Berkley fail to cure the deficiencies of the Jones reference, and the references in combination or alone fail to disclose the claim limitations as presented (remarks, page 9)
c.	Claims 2-8 and 10-20 depend from claims I and 9, respectively, and are believed to be allowable at least due to their dependency on an allowable base claim (remarks, page 9)
Examiner respectfully disagrees.
Regarding point a, Applicant’s arguments with respect to the rejection of claims 1-2 and 8-10 under 35 U.S.C. §102(a)(2) have been fully considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant’s amendments, outlined below. 
Regarding point b, although Jones fails to teach the amended limitations, in the same field of endeavor previously cited Breit teaches wherein the offloaded one or more non-thrust loads are sequenced for offloading and sequenced for bringing the offloaded one or more non-thrust loads back online. Breit teaches analyzing electrical loading using historical load data in FIG. 3 to predict various electrical loads during operation in FIG. 4 (Breit, see at least FIG. 3; FIG. 4;), where the electrical loading includes non-thrust loads such as the environmental control system (ECS) and galley loads such as coffee pots, ovens, etc. (Breit, see at least FIG. 5A; FIG. 5B; Col 5, lines 8-28). Breit further teaches sequencing the non-thrust electrical loading in order to prevent maximum loads from coinciding (Breit, see at least FIG. 5A; FIG. 5B; Col 5, lines 1-28). That is, Breit teaches cycling loads such as heaters, compressors and fans, and scheduling specific loads like coffee pots and ovens to be on at different times (wherein the offloaded one or more non-thrust loads are sequenced for offloading and sequenced for bringing the offloaded one or more non-thrust loads back online) to ensure that electrical loading surges are minimized (Breit, see at least FIG. 5A; FIG. 5B; Col 5, lines 1-28).
Regarding point c, the rejection of dependent claims 2-8 and 10-20 are maintained for the reasons outlined above, as well as below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Breit.

Jones and Breit were both cited in a previous Office Action.
Regarding claim 1, Jones teaches:
A system for offloading non-thrust loads, the system comprising: 
(Jones, Abstract: “…methods and systems for selective use of an auxiliary power source inflight in order to reduce fuel consumption of an aircraft”)

one or more thrust loads; 
(Jones, FIG. 1: (100); FIG. 2;
Paragraph [0015]: “…The aircraft 100 may be any type of aircraft 100 with an engine, such as a fixed-wing aircraft, a rotary-wing aircraft, and a jet aircraft. The main power source 102 may comprise one or more gas turbine engines, such as the one illustrated in FIG. 2…”;
Where the aircraft engines are one or more thrust loads)

one or more non-thrust loads; 
(Jones, FIG. 1: (108);
Paragraph [0025]: “…aircraft 100 comprises various loads, illustratively provided as pneumatic loads 106 and electrical loads 108. The electrical loads 108 correspond to any aircraft electrical system or device that generates, transmits, distributes, utilises, and/or stores electrical energy. For example, the electrical loads may include an electric starter, lights, electric flight instruments, navigation aids, and radios…”;
Where electrical loads 108 are one or more non-thrust loads)

a controller that is operably coupled to the one or more thrust loads and the one or more non-thrust loads, the controller configured to control the thrust loads and non-thrust loads, wherein the controller is configured to: 
(Jones, FIG. 1: (108), (110), (116);
The power management controller 116 is configured for distributing loads, such as the pneumatic loads 106 and/or the electrical loads 108 between the main power source 102 and auxiliary power source 104…”;
Paragraph [0050]: “An example embodiment of the power management controller 116 is illustrated in FIG. 5. A computing device 500…”;
Paragraph [0052]: “In some embodiments, the computing device 500 sends one or more control signals directly to valves for opening and closing air flow to the pneumatic loads 106…”;
Where power management controller 116 controls distribution of electrical loads 108 and pneumatic loads 106 (controls non-thrust loads) and also controls the valves for distributing pneumatic loads 106, such that lower pneumatic loading 106 on main power source 102 provides more power from the main engines for propulsion (controls thrust loads))

receive input from one or more sources; 
(Jones, FIG. 1: (110), (114), (116);
Paragraph [0027]: “…The aircraft control systems 110 are also connected to aircraft commands 114… The aircraft commands 114 are also connected to engine control systems 112…”;
Paragraph [0028]: “…Aircraft 100 also comprises a power management controller 116, operatively connected between the aircraft control systems 110, the engine control systems 112…”;
Where power management controller 116 receives information such as aircraft commands 114 (input) from aircraft control system 110 and engine control system 112)

identify a phase of flight based at least in part on the received input; 
(Jones, 
Paragraph [0047]: “In some embodiments, loads are distributed in order to maximize thrust or minimize turbine temperature on the main power source 102. This may occur, for example, if take-off and climb/maximum continuous main power source power are indicated by the aircraft commands 114 (i.e. the throttle) and confirmed by the aircraft control systems 110 (i.e. the FMS)”;


offload one or more non-thrust loads during the phase of flight […]; and 
(Jones, 
Paragraph [0046]: “Electrical loads 108 may also be distributed to the auxiliary power source 104, in part or in full, using the same principle of fuel consumption… The distribution system of the aircraft 100 allows the electrical loads 108 to be selectively distributed between the main power source 102 and the auxiliary power source 104 to obtain the overall most efficient distribution of power between the sources 102, 104 so as to minimize fuel consumption”;
Paragraph [0047]: “…take-off and climb/maximum continuous main power source power are indicated by the aircraft commands 114 (i.e. the throttle) and confirmed by the aircraft control systems 110 (i.e. the FMS). In such a circumstance, the power management controller 116 may transfer loads to the auxiliary power source 104…”;
Where the power management controller 116 transfers loads such as the electrical loads 108 to the auxiliary power source 104 (off loads one or more non-thrust loads) while the aircraft is in a take-off and climb phase (during the phase of flight))

restore the offloaded one or more non-thrust loads.
(Jones, 
Paragraph [0046]: “…The distribution system of the aircraft 100 allows the electrical loads 108 to be selectively distributed between the main power source 102 and the auxiliary power source 104 to obtain the overall most efficient distribution of power between the sources 102, 104 so as to minimize fuel consumption…”;
Paragraph [0047]: “…Once the FMS indicates that stable flight is anticipated at efficient engine conditions for some time, the auxiliary power source 104 is shut down to conserve fuel unless there is a need to bring it on line to act as an emergency generator...”;
Where once the Flight Management System determines stable flight, auxiliary power source 104 is shut down and the transferred loads are then powered by the main source 102 (restore the offloaded one or more loads)).

Jones fails to explicitly teach offload one or more non-thrust loads during the phase of flight, wherein the offloaded one or more non-thrust loads are sequenced for offloading and sequenced for bringing the offloaded one or more non-thrust loads back online, the limitation bolded for emphasis. 

However, in the same field of endeavor, Breit teaches:
[offload one or more non-thrust loads during the phase of flight], wherein the offloaded one or more non-thrust loads are sequenced for offloading and sequenced for bringing the offloaded one or more non-thrust loads back online;
(Breit, FIG. 3, FIG. 4;, FIG. 5A; FIG. 5B; 
Col 5, lines 1-7: “Referring now to FIGS. 1, 2, 4, and 5B, predicted electrical loads for each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 have been re-sequenced among the time increments into which each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 have been subdivided. Any of several exemplary load sequencing schemes may be used. In general, electrical loads are controlled so maximum loads do not arbitrarily coincide”;
Col 5, lines 9-28: “…electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods… Similarly, de-icing loads may be cycled on and off instead of remaining continuously on. As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times. As another example, starting of motors, such as fan motors (part of the ECS) and fuel pump motors, can be sequenced such that motor starting current surges do not occur at the same time”;
Where the environmental control system loads are cycled on and off and where galley loads are scheduled to be on at different times during each phase of flight, as shown in FIG. 5B, i.e. non-thrust electrical loads are sequenced to be on and off at different times during flight to reduce the amount of maximum loading overall ([offload one or more non-thrust loads during the phase of flight], wherein the offloaded one or more non-thrust loads are sequenced for offloading and sequenced for bringing the offloaded one or more non-thrust loads back online)).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the system of Jones with the feature of sequentially turning off and on one or more non-thrust during an identified phase of flight of Breit so that “…planning data as well as operational data may be used to optimize capability of an electrical power generating system” and the “electrical power generating system may be adapted to the load, and overall electrical loading may be reduced during each phase of the operation” (Breit, Col 2, lines 6-11).

Regarding claim 2, Jones and Breit teach the system of claim 1. Jones further teaches:
wherein offloading the one or more non-thrust loads, the controller is configured to at least one of reduce operation of the one or more non-thrust loads, completely turn off the one or more non-thrust loads, or supplement the one or more non-thrust loads with an auxiliary power source.
(Jones, 
Paragraph [0046]: “Electrical loads 108 may also be distributed to the auxiliary power source 104, in part or in full, using the same principle of fuel consumption… The distribution system of the aircraft 100 allows the electrical loads 108 to be selectively distributed between the main power source 102 and the auxiliary power source 104 to obtain the overall most efficient distribution of power between the sources 102, 104 so as to minimize fuel consumption”;
Paragraph [0047]: “…take-off and climb/maximum continuous main power source power are indicated by the aircraft commands 114 (i.e. the throttle) and confirmed by the aircraft control systems 110 (i.e. the FMS). In such a circumstance, the power management controller 116 may transfer loads to the auxiliary power source 104…”;
Where the power management controller 116 transfers electrical loads 108 (offloads one or more non thrust loads) to auxiliary power source 104 (by supplementing the one or more non-thrust loads with an auxiliary power source)). 

Regarding claim 3, Jones and Breit teach the system of claim 1. Jones further teaches:
wherein the controller is configured to determine a pattern of usage of the one or more [non-] thrust loads over a period of time to minimize active one or more non-thrust loads during the identified phase of flight.
(Jones, 
Paragraph [0037]: “… models may be used to predict fuel consumption for the main power source 102 and the auxiliary power source 104. For example, modeling may be performed based on flight condition, throttle setting, and the installation extractions, which include aircraft bleed air flow demand for pneumatic systems and generator power extraction… Such models may therefore be used for predicted fuel flow comparisons to select the best power option for the loads”;
Paragraph [0039]: “In some embodiments, the performance of an Environmental Control System (ECS) may be modelled in a manner similar as that of the main power source 102 and the auxiliary power source 104. The ECS may be responsible for most of the inflight use of engine bleed-air and comprise elements that can be modelled using basic thermodynamic processes. The ECS model may thus be used to determine power load allocation. For example, ECS demand for cabin conditioning may be minimized based on predicted bleed outlet conditions (i.e. pressure, temperature) for both the main power source 102 and the auxiliary power source 104 by running the ECS model”;
Where the power management controller 116 uses models to predict fuel consumption and bleed outlet conditions of the main power source 102 and the auxiliary power source 104, including temperature and pressure conditions (determines a pattern of usage of the thrust loads over time).
The power management controller 116 uses the same models on the Environmental Control System to determine when to minimize cabin conditioning (minimize active one or more non-thrust loads) based on the bleed outlet conditions of main power source 102 and auxiliary power source 104 (a pattern of usage of the thrust loads over time), i.e. temperature and pressure outlet conditions that identify a phase of flight (during the identified phase of flight)). 

Although Jones the controller is configured to determine a pattern of usage of the one or more [non-] thrust loads over a period of time to minimize active one or more non-thrust loads during the identified phase of flight, Jones fails to teach to determine a pattern of usage of the one or more non-thrust loads over a period of time to minimize active one or more non-thrust loads during the identified phase of flight. 

However Breit further teaches:
[…] to determine a pattern of usage of the one or more non-thrust loads over a period of time to minimize active one or more non-thrust loads during the identified phase of flight.
(Breit, FIG. 3: (36); FIG. 4; FIG. 5A; FIG. 5B; FIG. 6: (100);
Col 3, line 66 to Col 4, line 9: “At a block 36 electrical loading during the phases 18, 20, 22, 24, 26, 28, 30, and 32 is predicted using planning or predictive information from a flight plan (such as may be loaded into a flight computer like a flight management system or the like). The analysis at the block 36 may be made based on a correlation made at a block 38 of typical electrical loading with events in the flight plan that are planned to occur during the phases 18, 20, 22, 24, 26, 28, 30, and 32. The prediction of electrical loading at the block 36 may also include an analysis of historical load data, if desired, at an optional block 40”;
Col 4, lines 39-43: “At a block 52 the predicted electrical loads are subdivided into controllable time increments. Referring additionally to FIG. 5A and given by way of non-limiting example, each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 is subdivided into three time increments…”;
Col 4, lines 62-67: “At a block 54 predicted electrical loads for a phase are re-sequenced among the time increments for the phase such that electrical loading is substantially equalized for all of the time periods of the phase. The re-sequencing of the loads at the block 54 is performed for all of the phases 18, 20, 22, 24, 26, 28, 30, and 32”;
Col 5, lines 8-24: “... electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods. Light intensity can be optimized within an ECS to prevent needlessly maximizing light intensity… As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times…”;


Regarding claim 4, Jones and Breit teach the system of claim 3. Breit further teaches:
wherein the controller is configured to manage interactions between the one or more non-thrust loads based at least in part on minimizing the active one or more non-thrust loads during the identified phase of flight, wherein managing the interactions comprises determining a time to activate the one or more non-thrust loads.
(Breit, FIG. 3: (36); FIG. 4; FIG. 5A; FIG. 5B; FIG. 6: (100);
Col 4, lines 62-67: “At a block 54 predicted electrical loads for a phase are re-sequenced among the time increments for the phase such that electrical loading is substantially equalized for all of the time periods of the phase. The re-sequencing of the loads at the block 54 is performed for all of the phases 18, 20, 22, 24, 26, 28, 30, and 32”;
Col 5, lines 8-24: “... electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods. Light intensity can be optimized within an ECS to prevent needlessly maximizing light intensity… As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times…”;
Where the power management and load system 100 (controller) re-sequences predicted loads such that maximum loading does not occur in a same time increment when other loads are at a maximum (manage interactions between the one or more non-thrust loads based at least in part on minimizing the active one or more non-thrust loads) for each phase of flight in FIG. 5A and FIG. 5B (during the identified phase of flight); wherein the power management and load system 100 sequences galley loads (such as coffee 

Regarding claim 5, Jones and Breit teach the system of claim 4. Jones further teaches:
wherein an auxiliary power source is at least one of a battery, an auxiliary power unit, or fuel cell.
(Jones, FIG. 1: (102), (104); 
Paragraph [0006]: “…an aircraft having at least one main power source for providing propulsive power to the aircraft and at least one auxiliary power source for providing auxiliary power to the aircraft…”;
Paragraph [0016]: “The at least one auxiliary power source 104 provides secondary power to the aircraft 100 inflight. The auxiliary power source 104 may comprise engine assemblies of a same or different type as the main power source 102…”;
Paragraph [0026]: “…The loads 106, 108 may be powered by the main power source 102, the auxiliary power source 104, or both…”;
Where the main power source 102 comprises the engines for propulsion (thrust loads) and where the auxiliary power source 104 comprises a separate engine to power the electrical loads 108 and pneumatic loads 106 (non-thrust loads) as needed; wherein the auxiliary power source 104 is an engine different from the main power source 102 (an auxiliary power unit)).

Regarding claim 6, Jones and Breit teach the system of claim 1. Jones further teaches:
wherein the one or more non-thrust loads are automatically restored [after a configurable period of time or manually restored].
(Jones, FIG. 4: (406), (408);
Paragraph [0034]: “At step 406, allocation of the power loads is determined so as to minimize fuel consumption… At step 408, loads are distributed between the main power source 102 and the auxiliary power source 104 so as to minimize fuel consumption and as per the allocation determined at step 406…”;
Step 406 of determining a load allocation and step 408 of distributing the loads may be configured to take place continuously throughout the flight... may be performed periodically throughout the flight, at a regular frequency based on time… ”;
Where the power management controller 116 performs steps 406 and 408 automatically to determine optimal distribution of power loads between the main power source 102 and auxiliary power source 104 to minimize fuel consumption at a regular frequency based on time.
In a case where powering the loads from the main power source 102 is determined to minimize fuel consumption, power management controller 116 automatically shifts power loads back to the main power source 102 (non-thrust loads are automatically restored)). 

Although Jones teaches one or more non-thrust loads are automatically restored […], Jones fails to explicitly teach the one or more non-thrust loads are automatically restored after a configurable period of time or manually restored. 

However Breit further teaches:
wherein the one or more non-thrust loads are automatically restored after a configurable period of time or manually restored.
(Breit, FIG. 3: (36); FIG. 4; FIG. 5A; FIG. 5B; FIG. 6: (100);
Col 3, line 66 to Col 4, line 3: “At a block 36 electrical loading during the phases 18, 20, 22, 24, 26, 28, 30, and 32 is predicted using planning or predictive information from a flight plan (such as may be loaded into a flight computer like a flight management system or the like)”;
Col 4, lines 39-43: “At a block 52 the predicted electrical loads are subdivided into controllable time increments. Referring additionally to FIG. 5A and given by way of non-limiting example, each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 is subdivided into three time increments…”;
Col 5, lines 8-24: “... electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods. Light intensity can be optimized within an ECS to prevent needlessly maximizing light intensity… As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times…”;
Where the power and load management system 100 predicts electrical loading of non-thrust items in different phases of flight in block 36 and divides the predicted electrical loads into controllable time increments (configurable period of time). 
Power management and load system 100 then re-sequences predicted loads such that galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) are not on in the same time increment and instead can be scheduled to be on and off at different time increments.
Thus a coffee pot and refrigeration compressor (one or more non-thrust loads) may be off in one time increment and then automatically turned on in the next controllable time increment as scheduled (automatically restored after a configurable period of time)).

Regarding claim 7, Jones and Breit teach the system of claim 1. Jones further teaches: 
wherein the one or more non-thrust loads are automatically restored [upon entering a different phase of flight].
(Jones, FIG. 4: (406), (408);
Paragraph [0034]: “At step 406, allocation of the power loads is determined so as to minimize fuel consumption… At step 408, loads are distributed between the main power source 102 and the auxiliary power source 104 so as to minimize fuel consumption and as per the allocation determined at step 406…”;
Paragraph [0036]: “Step 406 of determining a load allocation and step 408 of distributing the loads may be configured to take place continuously throughout the flight... steps 406, 408 may be performed upon a specific trigger, which may be based on a flight regime, an engine operating condition, an aircraft operating condition, a sensor measurement, or the like…”;
Where the power management controller 116 performs steps 406 and 408 automatically to determine optimal distribution of power loads between the main power source 102 and auxiliary power source 104 to minimize fuel consumption when 
In a case where powering the loads from the main power source 102 is determined to minimize fuel consumption, power management controller 116 automatically shifts power loads back to the main power source 102 (non-thrust loads are automatically restored)). 

Although Jones teaches one or more non-thrust loads are automatically restored […], Jones fails to explicitly teach the one or more non-thrust loads are automatically restored upon entering a different phase of flight. 

However Breit further teaches:
wherein the one or more non-thrust loads are automatically restored upon entering a different phase of flight.
(Breit, FIG. 3: (36); FIG. 4; FIG. 5A; FIG. 5B; FIG. 6: (100);
Col 3, line 66 to Col 4, line 3: “At a block 36 electrical loading during the phases 18, 20, 22, 24, 26, 28, 30, and 32 is predicted using planning or predictive information from a flight plan (such as may be loaded into a flight computer like a flight management system or the like)”;
Col 4, lines 39-43: “At a block 52 the predicted electrical loads are subdivided into controllable time increments. Referring additionally to FIG. 5A and given by way of non-limiting example, each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 is subdivided into three time increments…”;
Col 5, lines 8-24: “... electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods. Light intensity can be optimized within an ECS to prevent needlessly maximizing light intensity… As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times…”;

Power management and load system 100 then re-sequences predicted loads such that galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) are not on in the same time increment and instead can be scheduled to be on and off at different time increments.
Thus a coffee pot and refrigeration compressor (one or more non-thrust loads) that is off in the last time increment in flight phase 24, CLIMB (a phase of flight) and is then automatically turned on (automatically restored) in the next time increment, which is the first time increment in flight phase 26, CRUISE (a different phase of flight) as scheduled).

Regarding claim 8, Jones and Breit teach the system of claim 1. Jones further teaches: 
wherein the controller is configured to identify the phase of flight as a climb phase of flight that requires thrust.
(Jones, 
Paragraph [0027]: “…various information is transmitted from one aircraft control system to another, such as flight mode or regime (i.e. take-off, climb, cruise, descent, taxi, etc.) and other aircraft operating parameters (i.e. pressure, temperature, speed, etc.). The aircraft control systems 110 are also connected to aircraft commands 114, which may comprise primary controls such as a control yoke, a center stick or side stick, rudder pedals, and throttle controls, and/or secondary controls, for receiving from the aircraft commands 114 control signals for control of the aircraft 100. The aircraft commands 114 are also connected to engine control systems 112…”;
Paragraph [0028]: “Aircraft 100 also comprises a power management controller 116, operatively connected between the aircraft control systems 110, the engine control systems 112, the electrical loads 108, and the pneumatic loads 106…”;
Paragraph [0047]: “In some embodiments, loads are distributed in order to maximize thrust or minimize turbine temperature on the main power source 102. This may occur, for example, if take-off and climb/maximum continuous main power source power are indicated by the aircraft commands 114 (i.e. the throttle) and confirmed by the aircraft control systems 110 (i.e. the FMS). In such a circumstance, the power management controller 116 may transfer loads to the auxiliary power source 104 …”;


Regarding claim 9, the claim limitations recite a method having limitations similar to those of claim 1 and therefore is rejected on the same basis, as outlined above.

Regarding claim 10, the claim limitations recite a method having limitations similar to those of claim 2 and therefore is rejected on the same basis, as outlined above. Regarding the additional limitation recited in claim 10, Jones further teaches:
[offloading the one or more non-thrust loads includes at least one of reducing operation of the one or more non-thrust loads, completely turning off the one or more non-thrust loads, or supplementing the one or more non-thrust loads with an auxiliary power source] during the phase of flight.
(Jones, 
Paragraph [0047]: “In some embodiments, loads are distributed in order to maximize thrust or minimize turbine temperature on the main power source 102. This may occur, for example, if take-off and climb/maximum continuous main power source power are indicated by the aircraft commands 114 (i.e. the throttle) and confirmed by the aircraft control systems 110 (i.e. the FMS). In such a circumstance, the power management controller 116 may transfer loads to the auxiliary power source 104…”;
Where the power management controller 116 transfers electrical loads 108 (offloads one or more non thrust loads) to auxiliary power source 104 (by supplementing the one or more non-thrust loads with an auxiliary power source) to maximize thrust during take-off and climb (during the phase of flight)). 

Regarding claim 11, the claim limitations recite a method having limitations similar to those of claim 3 and therefore is rejected on the same basis, as outlined above.

Regarding claim 12, the claim limitations recite a method having limitations similar to those of claim 4 and therefore is rejected on the same basis, as outlined above.

Regarding claim 13, Jones and Breit teach the computer implemented method of claim 9. Jones further teaches: 
wherein the one or more non-thrust loads are automatically restored [after an expiry of a period of time].
(Jones, FIG. 4: (406), (408);
Paragraph [0034]: “At step 406, allocation of the power loads is determined so as to minimize fuel consumption… At step 408, loads are distributed between the main power source 102 and the auxiliary power source 104 so as to minimize fuel consumption and as per the allocation determined at step 406…”;
Paragraph [0036]: “Step 406 of determining a load allocation and step 408 of distributing the loads may be configured to take place continuously throughout the flight... may be performed periodically throughout the flight, at a regular frequency based on time… ”;
Where the power management controller 116 performs steps 406 and 408 automatically to determine optimal distribution of power loads between the main power source 102 and auxiliary power source 104 to minimize fuel consumption at a regular frequency based on time.
In a case where powering the loads from the main power source 102 is determined to minimize fuel consumption, power management controller 116 automatically shifts power loads back to the main power source 102 (non-thrust loads are automatically restored)). 

one or more non-thrust loads are automatically restored [...], Jones fails to explicitly teach one or more non-thrust loads are automatically restored after an expiry of a period of time

However Breit further teaches:
wherein the one or more non-thrust loads are automatically restored after an expiry period of time.
(Breit, FIG. 3: (36); FIG. 4; FIG. 5A; FIG. 5B; FIG. 6: (100);
Col 3, line 66 to Col 4, line 3: “At a block 36 electrical loading during the phases 18, 20, 22, 24, 26, 28, 30, and 32 is predicted using planning or predictive information from a flight plan (such as may be loaded into a flight computer like a flight management system or the like)”;
Col 4, lines 39-43: “At a block 52 the predicted electrical loads are subdivided into controllable time increments. Referring additionally to FIG. 5A and given by way of non-limiting example, each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 is subdivided into three time increments…”;
Col 5, lines 8-24: “... electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods. Light intensity can be optimized within an ECS to prevent needlessly maximizing light intensity… As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times…”;
Where the power and load management system 100 predicts electrical loading of non-thrust items in different phases of flight in block 36 and divides the predicted electrical loads into controllable time increments (periods of time). 
Power management and load system 100 then re-sequences predicted loads such that galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) are not on in the same time increment and instead can be scheduled to be on and off at different time increments.


Regarding claim 16, Jones and Breit teach the method of claim 9. Breit further teaches:
wherein the phase of flight is an initial climb phase of flight.
(Breit, FIG. 2: (24);
Col 7, lines 14-16: “The FMS 104 also provides real-time flight status to the system 100. The FMS 104 provides real-time data regarding where the aircraft 16 (FIG. 2) is relative to the flight plan”;
Where system 100 determines when the aircraft is in various phases of flight shown in FIG. 2 based on the real-time data from the flight management system 104 and where the CLIMB phase 24 is an initial climb phase of flight)). 

Regarding claim 17, Jones and Breit teach the method of claim 16. Jones further teaches: 
wherein an auxiliary power source includes at least one of a battery, an auxiliary power unit, or fuel cell.
(Jones, FIG. 1: (102), (104); 
Paragraph [0006]: “…an aircraft having at least one main power source for providing propulsive power to the aircraft and at least one auxiliary power source for providing auxiliary power to the aircraft…”;
Paragraph [0016]: “The at least one auxiliary power source 104 provides secondary power to the aircraft 100 inflight. The auxiliary power source 104 may comprise engine assemblies of a same or different type as the main power source 102…”;
Paragraph [0026]: “…The loads 106, 108 may be powered by the main power source 102, the auxiliary power source 104, or both…”;
Where the main power source 102 comprises the engines for propulsion (thrust loads) and where the auxiliary power source 104 comprises a separate engine to power the electrical loads 108 and pneumatic loads 106 (non-thrust loads) as needed; wherein the 

Regarding claim 18, Jones and Breit teach the method of claim 9. Breit further teaches:
wherein the one or more non-thrust loads are offloaded during the entire phase of flight.
(Breit, FIG. 3: (36); FIG. 4; FIG. 5A; FIG. 5B; FIG. 6: (100);
Col 3, line 66 to Col 4, line 3: “At a block 36 electrical loading during the phases 18, 20, 22, 24, 26, 28, 30, and 32 is predicted using planning or predictive information from a flight plan (such as may be loaded into a flight computer like a flight management system or the like)”;
Col 4, lines 39-43: “At a block 52 the predicted electrical loads are subdivided into controllable time increments. Referring additionally to FIG. 5A and given by way of non-limiting example, each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 is subdivided into three time increments…”;
Col 5, lines 8-24: “... electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods. Light intensity can be optimized within an ECS to prevent needlessly maximizing light intensity… As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times…”;
Where the power and load management system 100 predicts electrical loading of non-thrust items in different phases of flight in block 36 and divides the predicted electrical loads into controllable time increments. 
In this example, there are three time increments, however, the time increments could be controlled to one per phase of flight, as Breit teaches the time increments are controllable. 
Power management and load system 100 then re-sequences predicted loads such that galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) are not on in the same time increment and instead can be scheduled to be on and off at different time increments.

Or, in the original example shown, the coffee pot and refrigeration compressor (one or more non-thrust loads) may be sequenced OFF for three time increments in a row, so long as the time increments they are ON do not coincide with other maximum loading).

Regarding claim 19, Jones and Breit teach the method of claim 9. Breit further teaches:
wherein the one or more non-thrust loads are offloaded during a portion of the phase of flight.
(Breit, FIG. 3: (36); FIG. 4; FIG. 5A; FIG. 5B; FIG. 6: (100);
Col 3, line 66 to Col 4, line 3: “At a block 36 electrical loading during the phases 18, 20, 22, 24, 26, 28, 30, and 32 is predicted using planning or predictive information from a flight plan (such as may be loaded into a flight computer like a flight management system or the like)”;
Col 4, lines 39-43: “At a block 52 the predicted electrical loads are subdivided into controllable time increments. Referring additionally to FIG. 5A and given by way of non-limiting example, each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 is subdivided into three time increments…”;
Col 5, lines 8-24: “... electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods. Light intensity can be optimized within an ECS to prevent needlessly maximizing light intensity… As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times…”;
Where the power and load management system 100 predicts electrical loading of non-thrust items in different phases of flight in block 36 and divides the predicted electrical loads into controllable time increments (a portion of the phase of flight). 
Power management and load system 100 then re-sequences predicted loads such that galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) are not 
Thus a coffee pot and refrigeration compressor (one or more non-thrust loads) may be OFF in one time increment (offloaded during a portion of the phase of flight) and then automatically turned ON in the next time increment as scheduled). 

Regarding claim 20, Jones and Breit teach the method of claim 9. Breit further teaches:
wherein offloading the one or more non-thrust loads is based on exceeding a threshold level.
(Breit, FIG. 1: (56), (58), (64); FIG. 2: (32), (48);
Col 5, lines 54-67: “Referring back to FIGS. 1 and 2, after the loads have been re-sequenced at the block 54 (FIG. 4) the load profile 48 is compared to the threshold 32 at a block 56. A determination is made at a decision block 58 whether the difference between the load profile 48 and the threshold profile 32 is less than the margin M. When the difference between the load profile 48 and the threshold profile 32 is less than the margin M, at a block 60 the load profile 48 and/or the threshold profile 32 is updated to maintain the margin M between the load profile 48 and the threshold profile 32.
If the load profile 48 has been adjusted at the block 60 (as determined at a decision block 62), then at a block 64 loads are adjusted accordingly during operations to implement changes to the load profile 48”;
Col 7, lines 38-45: “When loads are to be adjusted (such as at the block 64 (FIG. 1)), the system 100 provides an appropriate control signal to a desired load controller 114 or a desired motor controller 120 via the multiplexer 116. If larger groups of loads are to be controlled (such as by shutting down a portion of a transfer bus 122), then the system 100 provides a control signal to a bus power control unit 124 which, in turn, controls the transfer bus 122”;
Where the loads are adjusted at block 64 by shutting down a portion of the transfer bus (offloading the one of more non-thrust loads) based on if the difference between load profile 48 and threshold profile 32 in FIG. 2 is less than a margin M (load profile 48 exceeds a threshold level of maintaining a margin M)). 





Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones and Breit as applied to claim 9 above, and in further view of Berkley. 
Berkley was first cited in a previous Office Action.
Regarding claim 14, Jones and Breit teach the method of claim 9. 
Although Jones teaches the one or more non-thrust loads are restored as outlined above in claim 9, the combination of Jones and Breit fails to explicitly teach the one or more non-thrust loads are manually restored by an operator. 

However, in the same field of endeavor, Berkley teaches:
wherein the one or more non-thrust loads are manually restored by an operator.
(Berkley, FIG. 2: (213); FIG. 3); 
Paragraph [0025]: “The Avionics Control Unit (ACU) 215 is connected to and may control electronic components of the rotorcraft…”;
Paragraph [0026]: “The Electrical Power Distribution System (EPDS) 213 is connected to the ACU 215 and may control the distribution of electrical power between components of the rotorcraft... In some cases, the EPDS 213 may include circuit breakers, and the pilot or the ACU 215 can couple or decouple a load or a group of loads from an electrical bus at a circuit breaker…”;
Paragraph [0029]: “…Each SPDU includes one or more circuit breakers that are each connected to one or more electrical loads. Each SPDU can couple or decouple each of the connected loads from an electrical bus 317 via its circuit breakers. Loads may include rotorcraft components such as a flight control system, actuators, lights, displays, or other rotorcraft components and accessories…”;
Where the Avionics Control Unit 215 can de-couple one or more electrical loads such as lights and displays (offloads one or more non-thrust loads) and where a load or a group of loads (the one or more non-thrust loads) are coupled to the electrical bus (manually restored) at a circuit breaker by the pilot (an operator)).

…A load or group of loads may also be re-coupled to the bus if the amount of available electrical power increases. In some cases, a load or group of loads that is decoupled from the bus may be coupled to the bus when the functionality of the load or group of loads is desired…” where a pilot may desire the functionality of a group of loads and may re-couple the loads once an adequate amount of electrical power is available.

Regarding claim 15, Jones and Breit teach the computer implemented method of claim 9. Breit further teaches:
wherein the non-thrust loads are [manually] restored upon entering a different phase of flight.
(Breit, FIG. 3: (36); FIG. 4; FIG. 5A; FIG. 5B; FIG. 6: (100);
Col 3, line 66 to Col 4, line 3: “At a block 36 electrical loading during the phases 18, 20, 22, 24, 26, 28, 30, and 32 is predicted using planning or predictive information from a flight plan (such as may be loaded into a flight computer like a flight management system or the like)”;
Col 4, lines 39-43: “At a block 52 the predicted electrical loads are subdivided into controllable time increments. Referring additionally to FIG. 5A and given by way of non-limiting example, each of the phases 18, 20, 22, 24, 26, 28, 30, and 32 is subdivided into three time increments…”;
Col 5, lines 8-24: “... electrical loads in an environmental control system (ECS) can be controlled such that maximum loading does not occur in a same time increment when other loads are at a maximum. For example, ECS loads (such as heaters, compressors, fans, and the like) can be cycled on for short time periods and off for short time periods instead of remaining on for long time periods and off for long time periods. Light intensity can be optimized within an ECS to prevent needlessly maximizing light intensity… As a further example, galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) need not all be on at the same time and instead can be scheduled to be on at different times…”;

Power management and load system 100 then re-sequences predicted loads such that galley loads (such as coffee pots, ovens, refrigeration compressors, and the like) are not on in the same time increment and instead can be scheduled to be on and off at different time increments.
Thus a coffee pot and refrigeration compressor (one or more non-thrust loads) may be off in the last time increment in flight phase 24, CLIMB (a phase of flight) and then automatically turned on (automatically restored) in the next time increment, which is the first time increment in flight phase 26, CRUISE (a different phase of flight) as scheduled). 

Although Jones and Breit teach the computer implemented method of claim 9, wherein the non-thrust loads are [manually] restored upon entering a different phase of flight, the combination of Jones and Breit fails to teach the non-thrust loads are manually restored […]. 

However, in the same field of endeavor, Berkley teaches:
wherein the non-thrust loads are manually restored […].
(Berkley, FIG. 2: (213); FIG. 3); 
Paragraph [0025]: “The Avionics Control Unit (ACU) 215 is connected to and may control electronic components of the rotorcraft…”;
Paragraph [0026]: “The Electrical Power Distribution System (EPDS) 213 is connected to the ACU 215 and may control the distribution of electrical power between components of the rotorcraft... In some cases, the EPDS 213 may include circuit breakers, and the pilot or the ACU 215 can couple or decouple a load or a group of loads from an electrical bus at a circuit breaker…”;
Paragraph [0029]: “…Each SPDU includes one or more circuit breakers that are each connected to one or more electrical loads. Each SPDU can couple or decouple each of the connected loads from an electrical bus 317 via its circuit breakers. Loads may include rotorcraft components such as a flight control system, actuators, lights, displays, or other rotorcraft components and accessories…”;


It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the method of Jones and Breit with the method of manually restoring one or more non-thrust loads by an operator of Berkley because “…A load or group of loads may also be re-coupled to the bus if the amount of available electrical power increases. In some cases, a load or group of loads that is decoupled from the bus may be coupled to the bus when the functionality of the load or group of loads is desired…” where a pilot may desire the functionality of a group of loads and may re-couple the loads once an adequate amount of electrical power is available.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bailey et al. (US Patent No 10,396,565 B2) teaches a system for aircraft power distribution that determines a power level drawn from the source of current by the set of essential and non-essential devices. A switch control component configured to adjust a set of switches according to the energization schedule. If too much power is drawn, the set of switches will be configured such as not to exceed the maximum power rating of the source.
Karimi et al. (US Patent No 8,738,268 B2) teaches a vehicle, system and method for providing and directing first power, such as vehicle generator power, and alternate sources of power. The plurality of power sources include an engine-driven power source configured to provide first power where the first power has first power characteristics. The plurality of power sources also includes a plurality of engine-independent power sources including a first alternate power source configured to provide first alternate power. The first alternate power has first alternate power characteristics that are different than the first power characteristics.
Rajashekara et al. (US Patent No 8,820,677 B2) teaches a unique method for powering one or more critical loads in an aircraft. Another embodiment is a unique apparatus for powering one or more critical loads upon failure of one or more engines. Other embodiments include unique methods, systems, devices, and apparatus' for powering power loads in an aircraft.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668